Per Curiam,
The orphans’ court is a court of equity within the limited sphere of its operations, and the proceedings should have the substance of equitable form, though not its technical nicety. The proper mode of proceeding in that court is by petition, answer, replication, etc., in which the substantial requisites making the case should appear: Steffy’s Appeal, 76 Pa. 94. A replication in equity is the plaintiff’s answer or reply to the defendant’s plea or answer. If it be a general denial of the truth of the plea or answer, and an assertion of the truth and sufficiency of the bill, matter alleged in the answer in avoidance of the relief prayed for by the bill must be proved on the hearing. It is contended by the appellant that this general rule of pleading was applicable to the present proceeding ; therefore the respondent should have been compelled to prove the execution of the paper set forth in her answer. In support of this contention her counsel cites Iiengst’s Appeal, 24 Pa. 413, which would, indeed, sustain her position if- she had filed a general replication. But this she did not do, probably be;cause- she was required by the rules of the court below to swear to it. Be that as it may, she contented- herself with .averring *487that the answer was untrue in certain particulars, not material in the proceeding, but omitted to deny or to demand proof of the execution of the release by William Worthington through whom she claims. This being the state of the pleadings, an agreement that the case should be disposed- of on petition, answer and replication warranted the court in treating the relevant facts averred in the answer, and not denied in the replication, as admitted. See Russell’s Appeal, 34 Pa. 258.
The case turned then upon the construction of the paper. The court below correctly construed it to mean that the parties executing it intended to release the respondent and her sureties from all liability to them for, or on account of, her administration of the estate of her husband.
The question of her rights in the partition proceeding referred to in the replication is not before us; nor was it before the orphans’ court. It is sufficient for present purposes to say that the institution of that suit did not estop the respondent from pleading the release in answer to the citation to account for her administration of the personal estate.
The decree is affirmed and the appellant directed to pay the costs.